Treat, J.,
(orally.) In the intervening petition of the city of St. Charles in the Wabash Case I have gone over the subject, and the exceptions to the master’s report will be overruled. If I talked an hour I could add nothing to the exhaustive and analytical opinion given by the master in this case. He has gone through the whole subject in connection with the constitution and laws in great detail, and very accurately and correctly. The court, not only adopts his report in that matter, but his analysis and reasoning in regard to the case. The exceptions are overruled, and report confirmed.